DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Amendments filed on 11/30/2020.  
This action has been made FINAL.
Interview Request
It is difficult to determine exactly what features and aspects of the invention the instant application is intended to focus on. Therefore, in the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 
The Applicant alleged the following: “The amendments to independent claims 1 and 9 make more clear that the invention provides end user modification of information to create pixmaps of screen pages. This is the opposite to Proudler, which expressly locks the document to create a cryptographic signature of it (Abstract). Moreover Proudler only temporarily super-imposes an image stored on a smart card to The examiner is not persuaded.  The examiner maintains Proudler’s teaching of “a generate pixmap process 527 for generating the pixmap data 531” in Figure 5, Item 531 & Paragraph 0092 discloses the Applicant’s claim limitation.  MPEP § 2106 states Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed Cir. 1997).  Accordingly, the examiner maintains the rejection.
The Applicant alleged the following: “Kajiya teaches away from the present invention by directly rasterising primitive shapes and lines onto pixmaps (Abstract), without opportunity for any end user input using controls, widgets or the like. This is because Kajiya is designed for graphics applications (col 5, 55-60) not documents containing fields, placeholders or indicators where input data belongs.” The examiner is not persuaded.  The combination of Proudler and Kajiya discloses the Applicant’s claim language.  More specifically, Proudler discloses “field or fields where input data belongs” in Figures 10a-10g & Paragraph 0117.  Accordingly, the examiner maintains the rejection.
Response to Amendments
Regarding the Objection to the claims and drawings, the examiner withdraws the objections in view of the amended claims and replacement drawings.  
Regarding the objection to the abstract, the examiner maintains the objection since the abstract is not on its own separate sheet.  The submission filed on 11/30/2020 includes a signature.  The signature should be included with the remarks.  Please resubmit the abstract.
Regarding the 35 USC 112 rejection, the examiner maintains the 112 rejections since a number of rejections were not addressed.  See below more details.
Specification
The abstract of the disclosure is objected to because the abstract is not written on a separate sheet.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the disposition data.”  There is insufficient antecedent basis for this limitation and therefore, this claim is rendered as indefinite.
Claim 1 recites “said page property”.  There is insufficient antecedent basis for this limitation and therefore, this claim is rendered as indefinite.
Claim 8 recites “the device's features means”.  There is insufficient antecedent basis for this limitation and therefore, this claim is rendered as indefinite.
Independent claims 1 and 9 recites “display device means” and “input device means”.  Claim limitation “display device means” and “input device means” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the means limitation fails to include a function (i.e. means plus function).  In addition, the specification is not specifically clear as to what structure is tied to the “display device means” and “input device means”.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;

(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function (i.e.. delete the “means” language from the claims); or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
The dependent claims are rejected for depending upon rejected base claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Proudler, US Patent Application No.: 20080022128 in view of Kajiya, US 5,864,342.
Claim 1: 
(See Abstract & Figures 10a-10g).  Proudler failed to explicitly disclose a rasteriser-analyser however, Kajiya discloses a rasteriser-analyser (“The rasterizer 464 reads primitive data and produces pixel data associated with a pixel location.” See Kajiya Column 61, Lines 36-55).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Proudler, by teachings of Kajiya in order to improve the computer system by allowing effective graphic processing (See Kajiya Background of Invention).
As modified:
The combination of Proudler and Kajiya discloses the following:
an end user device means operating a program which displays information and takes input data from a user (See Figure 1 & Paragraph 0060); 
and a composite document containing one or more field(s), placeholder(s) or indicator(s) of where said input data belongs (See Claim 18 recitation of “an indicator (or indicators) defining a border, characterised by the trusted image and placed at least partly around the main image or portion thereof”); 
and a service program running on a server or a said user device means which provides screen images to an end user device means and accepts requests from an end user device means (“an application program, which wishes to display a particular image” See Paragraphs 0081 & 0086); 
and a rasteriser-analyser service program (“The rasterizer 464 reads primitive data and produces pixel data associated with a pixel location.” See Kajiya Column 61, Lines 36-55) running on a server or a said user device means which (See Figure 1 & Paragraph 0060): analyses page or pages of said composite document to find the disposition of data of input fields or placeholders on each page (See Claim 18 recitation of “an indicator (or indicators) defining a border, characterised by the trusted image and placed at least partly around the main image or portion thereof”), and records properties of said input fields or placeholders (“trusted display processor or a device with similar properties is associated with video data” See Paragraph 0058);
rasterises page or pages (“The rasterizer 464 reads primitive data and produces pixel data associated with a pixel location.” See Kajiya Column 61, Lines 36-55) of said composite document to create a pixmap "screen page" of each (“a generate pixmap process 527 for generating the pixmap data 531” See Figure 5, Item 531 & Paragraph 0092); 
and wherein said pixmap or pixmaps (See Figure 5, Item 531 & Paragraph 0092) are provided to the said end user device means for display (See Figure 1 & Paragraph 0060); 
and wherein said page property recordings are accessed to create one or more of fields or controls appropriate to any said placeholders (See Claim 18 recitation of “an indicator (or indicators) defining a border, characterised by the trusted image and placed at least partly around the main image or portion thereof”) to overlay upon said pixmap or pixmaps displayed on the display device means (“overlaying a first image with a second image” See Figures 10a-10g & Paragraph 0117); 
(See Figures 10a-10g & Paragraph 0117) or said overlaid control or controls or placeholder or placeholders (See Claim 18 recitation of “an indicator (or indicators) defining a border, characterised by the trusted image and placed at least partly around the main image or portion thereof”) have been modified by an end user or data process (“to modify the pixmap to highlight the document” See Paragraph 0098), said modified data is communicated to said rasteriser-analyser (“The rasterizer 464 reads primitive data and produces pixel data associated with a pixel location.” See Kajiya Column 61, Lines 36-55) wherein that the composite document is updated with said modified data and a new rasterisation (“The rasterizer 464 reads primitive data and produces pixel data associated with a pixel location.” See Kajiya Column 61, Lines 36-55) is made or else the modified data is melded into or replaces portion or portions of a pixmap (“to modify the pixmap to highlight the document” See Paragraph 0098);
wherein a resulting new pixmap (“to modify the pixmap to highlight the document” See Paragraph 0098) is communicated back to said end user device means and displayed there and is approved by an end user (See Figure 1 & Paragraph 0060); 
and wherein the said new pixmap (“to modify the pixmap to highlight the document” See Paragraph 0098) is stored on a server or a said user device means (See Figure 1 & Paragraph 0060).  
Claim 2:
The combination of Proudler and Kajiya discloses wherein the said rasteriser-analysier (“The rasterizer 464 reads primitive data and produces pixel data associated with a pixel location.” See Kajiya Column 61, Lines 36-55) substitutes or uses object placeholders in place of input placeholders (See Claim 18 recitation of “an indicator (or indicators) defining a border, characterised by the trusted image and placed at least partly around the main image or portion thereof”) or fields into said page or pages to reserve space appropriate for overlaying any controls or widgets over screen pages representing the composite document on said end user device (“overlaying a first image with a second image” See Figures 10a-10g & Paragraph 0117).
Claim 3:
The combination of Proudler and Kajiya discloses wherein said composite document is reflowed after said substitution or use of object placeholder or placeholders to ensure information is not obscured by an object placeholder (See Claim 18 recitation of “an indicator (or indicators) defining a border, characterised by the trusted image and placed at least partly around the main image or portion thereof”).  
Claim 4:
The combination of Proudler and Kajiya discloses wherein a said resulting new pixmap (“to modify the pixmap to highlight the document” See Paragraph 0098) have field or fields/ control or controls re-overlaid to enable the said end user to make correction or corrections (“overlaying a first image with a second image” See Figures 10a-10g & Paragraph 0117).   
Claim 5:
The combination of Proudler and Kajiya discloses wherein one or more placeholder or placeholders (See Claim 18 recitation of “an indicator (or indicators) defining a border, characterised by the trusted image and placed at least partly around the main image or portion thereof”) contain a link to content that is inserted when a composite document is loaded or when information is viewed (“it forwards the data to the generate pixmap process 527” See Paragraph 0103).  
Claim 6:
The combination of Proudler and Kajiya discloses wherein a screen image pages are made to partially scroll or be partially displayed automatically by the end user device means wherein the context of an online field, control or widget may be preserved (See Figures 10a-10g & Paragraph 0117).     
Claim 7:
The combination of Proudler and Kajiya discloses wherein if logically-related overlaid controls or widgets span several displays of pixmap screen page or pages (See Figures 10a-10g) on the end user device means (See Figure 1 & Paragraph 0060), and user input alters one control or widget which alters the data of another that was overlaid (“overlaying a first image with a second image” See Figures 10a-10g & Paragraph 0117) on a previously displayed pixmap, the display device means (See Figure 1 & Paragraph 0060) presents previous pixmap or pixmaps for said end user's re-approval (“generate pixmap process 527” See Paragraph 0103).
Claim 8:
The combination of Proudler and Kajiya discloses wherein if an input field, control or widget obtains the end user's focus is touched upon on a said end user device means (See Figure 1 & Paragraph 0060) wherein there is insufficient space for reading what is (“overlaying a first image with a second image” See Figures 10a-10g & Paragraph 0117).  
Claim 9:
Proudler discloses a method of electronic information handling (See Abstract & Figures 10a-10g).  Proudler failed to explicitly disclose rasterising however, Kajiya discloses a rasterising (“The rasterizer 464 reads primitive data and produces pixel data associated with a pixel location.” See Kajiya Column 61, Lines 36-55).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Proudler, by teachings of Kajiya in order to improve the computer system by allowing effective graphic processing (See Kajiya Background of Invention).
As modified:
The combination of Proudler and Kajiya discloses the following:
obtaining a composite document containing field or fields or placeholder or placeholders for user data input control or controls such as signature panels (See Paragraph 0120), date pickers or other input widgets, or both field or fields and placeholder or placeholders (See Claim 18 recitation of “an indicator (or indicators) defining a border, characterised by the trusted image and placed at least partly around the main image or portion thereof”); whereby afterwards 
(See Claim 18 recitation of “an indicator (or indicators) defining a border, characterised by the trusted image and placed at least partly around the main image or portion thereof”) and recording properties of said input fields or placeholders; whereby afterwards 
substituting any object placeholders for corresponding to input placeholders (See Claim 18 recitation of “an indicator (or indicators) defining a border, characterised by the trusted image and placed at least partly around the main image or portion thereof”) or fields into pages of said composite document; and 
rasterising (“The rasterizer 464 reads primitive data and produces pixel data associated with a pixel location.” See Kajiya Column 61, Lines 36-55) each page of said composite document to create a pixmap or pixmaps of each (“a generate pixmap process 527 for generating the pixmap data 531” See Figure 5, Item 531 & Paragraph 0092), in preference with said input fields or placeholders or object placeholders not being visible (See Claim 18 recitation of “an indicator (or indicators) defining a border, characterised by the trusted image and placed at least partly around the main image or portion thereof”); whereby afterwards 
providing copies of said pixmap page or pages and said properties for display on a device means to at least one end user (See Figure 1 & Paragraph 0060); whereby afterwards
using said properties to create one or more of fields / controls / widgets as an appropriate equivalent to any object placeholders (See Claim 18 recitation of “an indicator (or indicators) defining a border, characterised by the trusted image and placed at least partly around the main image or portion thereof”), to overlay upon said pixmap or pixmaps for display on the display device means (See Figure 1 & Paragraph 0060); whereby afterwards 
checking to see if any data in said overlaid field or fields or said overlaid control or controls has been modified on a display device means (See Figure 1 & Paragraph 0060); whereby afterwards 
updating said composite document with any modified data, and re-rasterising (“The rasterizer 464 reads primitive data and produces pixel data associated with a pixel location.” See Kajiya Column 61, Lines 36-55) to create one or more updated pixmap (“a generate pixmap process 527 for generating the pixmap data 531” See Figure 5, Item 531 & Paragraph 0092) or otherwise melding modified data into a pixmap or pixmaps or replacing portions of a pixmap or pixmaps to create one or more updated pixmaps (See Figure 5, Item 531 & Paragraph 0092); 
transferring a copy of the updated pixmap or pixmaps via a computer network to a server or an end user device (See Figure 5, Item 531 & Paragraph 0092); whereby afterwards 
displaying copy of any updated pixmap or pixmaps on said end user device means  for approval by said end user (See Figure 1 & Paragraph 0060); whereby afterwards 
when approval is given by said user, storing approved pixmap or pixmaps (“to modify the pixmap to highlight the document” See Paragraph 0098).  
Claim 10:
The combination of Proudler and Kajiya discloses whereby the said checking step is replaced by a checking step to see if a said field, control, widget or placeholder (See Claim 18 recitation of “an indicator (or indicators) defining a border, characterised by the trusted image and placed at least partly around the main image or portion thereof”) has been modified by another user's input or by a verification, validation or other process, either with or without the said end user's input (See Paragraph 0113).  
Claim 11:
The combination of Proudler and Kajiya discloses with the additional step of reflowing said composite document before said rasterisation (“The rasterizer 464 reads primitive data and produces pixel data associated with a pixel location.” See Kajiya Column 61, Lines 36-55) to thus provide space appropriate for rendering field or fields (See Kajiya Column 52, Lines 25-30), control or controls or widget or widgets on an end user device means (See Figure 1 & Paragraph 0060) corresponding to said object placeholders (See Claim 18 recitation of “an indicator (or indicators) defining a border, characterised by the trusted image and placed at least partly around the main image or portion thereof”).  
Claim 12:
The combination of Proudler and Kajiya discloses with the additional step before said approval of re-overlaying any said field or fields/ control or controls / widget or widgets if the corresponding area or areas have been selected by said end user to enable (“display the seal image(s) and the messages in the correct places on screen” See Paragraph 0118).  
Claim 13:
The combination of Proudler and Kajiya discloses whereby with the step of automatically partially scrolling a pixmap or partially displaying pixmaps on end user device means (See Figure 1 & Paragraph 0060) whereby the context of an online field, control or widget is preserved (“a generate pixmap process 527 for generating the pixmap data 531” See Figure 5, Item 531 & Paragraph 0092).  
Claim 14:
The combination of Proudler and Kajiya discloses with the additional step of when an input field, control or widget obtains the end user's focus or is touched upon on a said end user device means (See Figure 1 & Paragraph 0060), which has insufficient space for reading what is being inputted by the said end user or which has insufficient screen space to operate the device's features such as copying and pasting, whereby afterwards a dialog box is overlaid upon the screen image page and any other overlay to capture the user input (“overlaying a first image with a second image” See Figures 10a-10g & Paragraph 0117).  
Claim 15:
The combination of Proudler and Kajiya discloses whereby if logically-related overlaid fields, controls or widgets span several displays of pixmap or pixmaps, and end user input alters one control which alters the data of another that was overlaid on another pixmap not being displayed, the user is presented previous pixmap or pixmaps for re- (“a generate pixmap process 527 for generating the pixmap data 531” See Figure 5, Item 531 & Paragraph 0092).  
Examiner Remarks

Applicant should respectfully note that this action closes prosecution on the merits.  As a result, the applicant has several options listed below, however, please note that this list is not exhaustive. 
Request an interview after final.  See MPEP §713.09.
File an after final response.  See MPEP §714.12, §714.13.
Appeal to the Patent and Trademark Appeal Board.  See MPEP §1200
File a Request for Continued Examination (RCE).  See MPEP §706.07(h).
File a continuation.  See MPEP §201.06-§201.08.  
Allow the case to go abandoned.  See MPEP §711.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        January 20, 2021